Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kramer, J.), rendered May 23, 1985, convicting him of sexual abuse in the first degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Bearing in mind that the credibility of the witnesses and the weight to be accorded their testimony are generally matters for resolution by the trier of fact (cf., People v Bauer, 113 AD2d 543), who is free to accept or reject part or all of the People’s evidence (cf., People v Scarborough, 49 NY2d 364), we are satisfied that the evidence was of sufficient quantity and quality to establish the defendant’s guilt beyond a reasonable doubt.
*904Similarly, the verdict acquitting the defendant of sodomy in the first degree and attempted rape in the first degree, convicting him of one count of sexual abuse in the first degree, and dismissing two counts of sexual abuse in the first degree was not repugnant and will not be set aside. The crimes of sodomy in the first degree and attempted rape in the first' degree, for which the defendant was tried, have elements different from the crime of sexual abuse in the first degree (cf., Penal Law § 130.50 [1]; §§ 110.00, 130.35 [1]; § 130.65), and a verdict acquitting the defendant of the first two crimes did not tiegate an element of the sexual abuse charge upon which the defendant was convicted (cf., People v Tucker, 55 NY2d 1). The dismissal by the Trial Judge of two counts of sexual abuse in the first degree, after finding the defendant guilty of one count of sexual abuse in the first degree was not repugnant to the finding of guilt on the initial count of sexual abuse. Bracken, J. P., Weinstein, Rubin and Harwood, JJ., concur.